DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2 and 4-6 are amended; claims 7-8 are newly added. Claims 1-8 are pending and considered in the present Office action.

The amendments to claims 1-2 are sufficient to overcome the 112 rejections of these claims; however, new grounds of rejection are necessitated by these amendments. The amendments to claims 4-6 are sufficient to overcome the 112 rejections of these claims.

Applicant presents various arguments in the remarks filed 24 May 2021; however, these arguments are not persuasive to overcome the 103 rejections of record. Applicant’s arguments are addressed next under the Response to Arguments section.

Response to Arguments
Applicant’s remarks (filed 24 May 2021) highlight the example of Iriyama where the molar amount of nitroxide units to the molar amount of ethoxyethylene methacrylate units in the polymer is 80:20, see e.g., pages 6-7 of the remarks and para. [0075] of Iriyama. It appears applicant is suggesting the polymer of Iriyama is limited to only the water. Applicant’s arguments are not persuasive because there is nothing of record (evidence or otherwise) to show (i) lower molar amounts of the ethoxyethylene methacrylate unit in the polymer decreases solubility, (ii) decreasing the molar amount of the ethoxymethylene methacrylate units would prevent/decrease solubility of the polymer in the NMP solvent used by Iriyama, or (iii) decreasing the molar amount of the ethoxymethylene methacrylate units effects the binding properties of the electrode components. Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Moreover, even if it can be shown that lowering the ethoxyethylene methacrylate unit molar amount would decrease the solubility of the polymer in the NMP solvent of Iriyama, applicant has not clearly articulated how/why the binding properties between the electrode components would be impaired/lost. The electrode composition includes mixing the polymer, solvent (e.g., NMP), active material (lithium manganate), and acetylene black to form a slurry dried, see e.g., para. [0058]. The drying step consequently evaporates the NMP solvent and the solvent has no part to play in the electrode thereafter. In other words, the solvent (NMP) only acts as a medium for evenly mixing/dispersing the electrode components. Even if lowering the ethoxyethylene methacrylate unit molar amount decreases the solubility of the polymer in NMP, the NMP would still help to, at least, disperse the electrode components so they could be evenly mixed, such that the polymer interacts with the other electrode components and binds them after NMP evaporation. It is further noted that beside NMP, one of ordinary skill in the art has a large number of solvents at their disposal for electrode preparation. If polymer solubility in the solvent is critical for binding electrode components during electrode preparation, one of ordinary skill in the art is well equipped to select other solvents (e.g., that are better at dissolving the polymer than NMP) to achieve polymer solubility as necessary for electrode preparation. 

Applicant argues one of ordinary skill in the art would not be motivated to use the cross-linking agent suggested by Fujimoto in Iriyama because Applicant asserts a cross-linked copolymer would be disadvantageous in terms of solvent solubility and adhesiveness. Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Again, there is no evidence (data or otherwise) on record explicitly showing/supporting the statement that cross-linking the polymer would change the solubility of the polymer. Moreover, even if solubility of the polymer is affected by a cross-linking agent there is no showing/support/evidence provided by the applicant that adhesiveness is 

Applicant argues the range presented in the Examples of Fujimoto are outside the claimed range. These arguments are not persuasive for the following reasons. The test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Further, "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Finally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition 
Applicant’s arguments are also unpersuasive in view of the following calculation of the example mentioned on page 8 of the remarks filed 24 May 2021. As stated in the remarks, Fujimoto used 6.2 mmol comonomer (ester) with respect to 292 mmol nitroxide, which is equivalent to 0.0062 mol comonomer and 0.292 mol nitroxide, respectively, after converting to units of mol from mmol (e.g., 6.2 mmol * (1mol/1000mmol) = 0.0062 mol). In light of para. [0036], which states the amount of comonomer is represented with respect to 1 mol of nitrioxde, the example may be multiplied by a common factor to obtain the number of mols of comonomer with respect to 1 mole of nitrixode, i.e., (0.0062 mol comonomer)(3.4247) and (0.292 mol nitroxide)(3.4247) gives 0.0212 mol comonomer : 1 mol nitroxide. That is, for every 1 mol of nitroxide there are 0.0212 mols of the comonomer (e.g., a ratio of about 0.02:1). Applicant appears to multiply the 1 mol of nitroxide by a factor of 100 to obtain 100 mol of nitroxide and subtracts the 0.0212 mol comonomer therefrom to obtain a ratio of about 0.02:99.98, see e.g., page 8 of the remarks filed 24 May 2021. Examiner is unclear why this was done. By only multiplying the 1 mol by 100 (and not also the comonomer), applicant has destroyed the molar ratio between the two components as required by the example. The originally disclosed molar ratio is 6.2 mmol/292 mmol = 0.0212; applicant’s molar ratio appears to be 0.02/99.98 = 0.0002. Both the comonomer and nitroxide must be multiplied by the same factor to maintain the molar ratio (i.e., 0.212) disclosed by Fujimoto. Multiplying each molar value (i.e., 0.0212 mol comonomer 

Applicant’s allegation of unexpected results are not persuasive in view of the requirements set forth by MPEP 716.02, detailed below. 
It is noted that the evidence must show unexpected results; that is, greater than expected and of a significant practical advantage, see MPEP 716.02(a). The burden is on the applicant to establish the results are unexpected and significant. "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). See MPEP 716.02(b). The arguments provided in the remarks lack any discussion of numerical values (data), or comparisons thereof, and fail to provide any explanation of how said data is unexpected and unobvious and of statistical and practical significance. Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). See also MPEP 716.02(e).
Applicant makes reference to Examples 3 and 4 and states that the battery has “high discharge characteristics in an extremely high rate”. It is noted that unexpected 
When an applicant timely submits evidence traversing a rejection, the examiner must reconsider the patentability of the claimed invention. The ultimate determination of patentability must be based on consideration of the entire record, by a preponderance of evidence, with due consideration to the persuasiveness of any arguments and any secondary evidence. In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Line 4 of claim 1 refers to “a range satisfying 0.1 to 10”; however, the claim fails to indicate what component is intended to satisfy this range. The examiner assumes the component intended to satisfy the claimed range is “a” as it appears in formulas (1-a) and (1-b), e.g., “100-a” and “a”, respectively. Examiner suggests line 4 recites something along the lines of “formula (1-b), wherein a satisfies a range from 0.1 to 10:”.  Claims 2-8 depend from claim 1, thus are also rejected for the same reasons. 
The recitation “the electrode active materials” (plural), in line 2 of claim 7, lacks antecedent. Claim 8 depends from claim 7 thus also rejected. 

Claim Rejections - 35 USC § 103
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Iriyama et al. (JP 2002-313344) in view of Fujimoto et al. (JP 2008-081557), hereinafter Iriyama and Fujimoto (both of record). A machine translation for each reference was provided in the last Office action.
Regarding Claims 1, 2, 4-6 and 8, Iriyama teaches a secondary battery comprising an electrode for a positive electrode; the electrode comprises a copolymer as an electrode active material (paras. [0001]-[0012]); the copolymer has a repeating unit having a nitroxide radical site represented by formula (1-a), i.e., 2,2,6,6-1 and R2 each independently represent hydrogen or methyl groups (see e.g., para. [0033]); R3 represents an alkyl group having 1-3 carbon atoms (e.g., ethoxyethyl methacrylate has 2 carbon atoms); n represents an integer of 1-9 (i.e., ethoxyethyl methacrylate has an n of 1), see e.g., paras. [0075], [0081]-[0086].  

    PNG
    media_image1.png
    286
    297
    media_image1.png
    Greyscale

The nitroxide radical is copolymerized with a methacrylic acid ester monomer to form a binary copolymer represented by the claimed formula (1), see e.g., formula (16) of Iriyama (above) and paras. [0049], and [0075].
Iriyama does not teach a molar ratio of the repeating units (i.e., 100-a:a), wherein a is in a range from 0.1 to 10. However, Iriyama teaches the nitroxide radical is copolymerized with a methacrylic acid ester monomer to form a binary copolymer as shown in formula (16), shown above, see e.g., paras. [0049], and [0075]. This example shows “a” is 20, thereby making 100-a = 80, see e.g., para. [0073]. An “a” value of 20 in Iriyama does not overlap with the claimed value 10, but is close. A prima facie case of 
Moreover, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05, II, A. 
Further, Fujimoto teaches a methacrylic acid nitroxide compound (see e.g., formula (1), paras. [0016]-[0017]) polymerized with a methacrylic acid ester monomer used in a proportion of 0.00001 mol to 0.25 mol, more preferably 0.00005 mol to 0.10 mol, or 0.001 mol to 0.05 mol, with respect to 1 mol of the nitroxide compound, from the viewpoint of obtaining a good coating surface (i.e., high coatability) of the copolymer and cracks during drying can be suppressed, see e.g., paras. [0033]-[0035] and [0056]. It would be obvious to one having ordinary skill in the art to utilize “a” in a range of 0.1 to 10, as claimed, as suggested by Fujimoto, from the viewpoint of obtaining a good coating and suppressing cracks in said coating. The range suggested by Fujimoto 
Regarding Claim 3, Iriyama does not teach the copolymer (having the nitroxide and ethylene oxide repeating units) is a crosslinked copolymer having a crosslinked structure represented by formula (6A) or formula (7A), wherein R4, R5, R6 and R7 are ach independently H or CH3, Z is an alkylene chain having 2-12 carbons, and m is an integer between 2-12. However, Fujimoto teaches crosslinking the copolymer (having the nitroxide and ethylene oxide repeating units) with cross-linking agents, such as those satisfying formula (6A) or formula (7A) (e.g., ethylene glycol dimethacrylate, diethylene glycol dimethacrylate, 1,4 butanediol dimethacrylate, etc.) improves solvent stability of the copolymer, see e.g., para. [0037]-[0039]. It would be obvious to one having ordinary skill in the art to include a crosslinked structure, as claimed, to improve 
Regarding Claim 7, the information provided by Iriyama can be used to calculate the amount of copolymer with respect to the electrode active material (lithium manganate). The example (para. [0081]) of Iriyama contains only the polymer (binder), lithium manganate (active material), and acetylene black (conductivity imparting agent). Iriyama teaches the binder in the electrode may be 100 % by weight the polymer, see e.g., para. [0052], and that polymer is present in an amount of 30 % by weight with respect to 100 % by weight of the electrode, see e.g., para. [0060]. Thus, polymer (binder) makes up 30 % wt of the whole electrode, while the active material and conductivity agent makes up the other 70 % by weight of the electrode. The example in para. [0081] indicates 72 parts active material was mixed with 4 parts conductivity imparting agent. Knowing that 72 parts active material and 4 parts conductive material make up 70 % wt of the electrode, the percent of active material making up that 70% can be calculated as follows, (72/76)*0.7 = 66.3 % wt, while the conductive part makes up 3.68 % wt of that 70 % (i.e., (4/76)*0.7). Now, the amount of copolymer with respect to the active material (lithium manganate) can be calculated given that the amount of active material (66.3%) and polymer (30%) in the electrode are known, i.e., 0.3/0.663 = about 45% by weight. The value of 45 % by weight does not overlap with the claimed value of 50 % wt, but it is close. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of .

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Iriyama and Fujimoto further in view of Huang et al. (Synthesis and Characterization of Nitroxyl Polyradical P(TMA-co-PEGMA) and Its Electrochemical Properties, Department of Chemistry National Sun Yat-sen University, Masters Thesis, July 2016), hereinafter Huang
Regarding Claims 7-8, Iriyama does not teach the copolymer is the only active material in the electrode, thus does not disclose an amount of copolymer is 100 parts by mass with respect to 100 parts by mass of the electrode active material. However, Huang teaches a copolymer (i.e., P(TMA-co-PEGMA)) having a repeating unit having a nitroxide radical site, i.e., TMA, and a repeating unit having an ethylene oxide chain, i.e., PEGMA, may be used as either a binder in conjunction with other active materials (i.e., LiFePO4), as demonstrated by Iriyama, or used at the only active material, see e.g., abstract on page 6/113, page 28/113, 3-1 on page 41/113, 3-2 on page 43/113, and 3-3 on pages 45-46/113. For example, one electrode comprises P(TMA-co-PEGMA)/LiFePO4 /Super P in the ratio 40%/50%/10%, giving an amount of polymer P(TMA-co-PEGMA) with respect to LiFePO4 of 80 % (which overlaps with the claimed range or is close), see e.g., 3-3.2 and 3-3.3 on pages 45-46/113. Another example . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Winsberg et al. (Poly(TEMPO)/Zinc Hybrid-Flow Battery: A Novel, “Green,” High Voltage, and Safe Energy Storage System, Adv. Mater. 2016, 28, 2238–2243, DOI: 10.1002/adma.201505000).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ANNA KOROVINA/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729